Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-33 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a resonant half-bridge flyback power converter, primarily, having … a half-bridge power stage including: …; a power transformer,…; a resonant capacitor, …, … a primary controller circuit, …; wherein in a case where the output power is lower than a delay threshold, the primary controller circuit is configured to operably determine a delay period, and wherein in a case where the delay period is longer than a light load threshold interval, during a part of the delay period after the light load threshold interval, the primary controller circuit is configured to operably control the high side power switch and the low side power switch to be both OFF, wherein the delay period is negatively correlated with the output power.
For claim 12, the prior art does not disclose or suggest a primary controller circuit, primarily, having: …;  … a pulse modulation circuit, …; a high side driver circuit, …; … a time sequence control circuit, …; wherein in a case where the output power is lower than a delay threshold, the primary controller circuit is configured to operably determine a delay period, and wherein in a case where the delay period is longer than a light load threshold interval, during a part of the delay period after the light load threshold interval, the primary controller circuit is configured to operably control the high side power switch and the low side power switch to be both OFF, wherein the delay period is negatively correlated with the output power.
For claim 23, the prior art does not disclose or suggest a control method, primarily, having: …, … generating a modulation signal according to a feedback signal related to the output power; generating a high side switching signal and a low side switching signal according to the modulation signal, …; wherein in a case where the output power is lower than a delay threshold, determining a delay period within the low side switching signal, and wherein in a case where the delay period is longer than a light load threshold interval, during a part of the delay period after the light load threshold interval, controlling the high side power switch and the low side power switch to be both OFF, wherein the delay period is negatively correlated with the output power.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838